PER CURIAM.
The witness Bouleé volunteered the statement, “I really think the man has tuberculosis now from the effects of that,” referring to the experience which the witness Boulee concluded that the plaintiff had undergone. The defendant excepted to the denial of his motion to strike out this statement. , This exception presents error, as the record does not disclose what the word “that” covered.
The judgment will therefore be reversed, and a new trial ordered, with costs to appellant to abide the event.
SCOTT, P. J., concurs.